Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-10 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toshikatsu (JP 52-164900; cited by Applicant) in view of Frieder et al (US 2629118) and O’Link (US 3266069). Toshikatsu discloses the basic claimed structure including a life jacket vest A with a life jacket member 2 having a front section, a rear section and a pair of spaced openings for receiving arms of a wearer (Figures 1-2), an a lining 1 with neck portion and including a pair of long sleeve members and a perimeter, the lining being positioned and located in mating relationship with at least a portion of the life jacket member 2. Note that the sleeve members of the lining 1 of Toshikatsu are received and extend through and past the openings of the life jacket member (Figures 1-2). Not disclosed by Toshikatsu is the lining and life jacket member being permanently attached at the perimeter. Frieder et al teach a lining permanently attached in a life vest (column 3, lines 55-60). O’Link teaches a lining and life jacket member being attached at the perimeter (note fasteners 49, 50, Figures 4-8). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed . 
Claims 2-6, 17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toshikatsu (JP 52-164900; cited by Applicant) in view of Frieder et al (US 2629118) and O’Link (US 3266069), as applied to claim 1 above, and further in view of Crumrine et al (US 2006/0099864; cited by Applicant). Not disclosed by Toshikatsu is a size adjusting fastening member that is along at least a portion of the rear section. Crumrine et al teach a size adjusting fastening member that is along at least a portion of the rear section 7. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the device of Toshikatsu with a size adjusting fastening member that is along at least a portion of the rear section as taught by Crumrine et al for improved user comfort. The combination combines known features to achieve predictable results. 
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toshikatsu (JP 52-164900; cited by Applicant) in view of Frieder et al (US 2629118) and O’Link (US 3266069), as applied to claim 1 above, and further in view of Withers et al (US 2011/0009020; cited by Applicant). Not disclosed by Toshikatsu are short sleeves. Withers et al teach short sleeves (Figure 1). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the device of Toshikatsu with short sleeves as taught by Withers et al for improved user comfort. The combination combines known features to achieve predictable results. 
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toshikatsu (JP 52-164900; cited by Applicant) in view of Frieder et al (US 2629118) and O’Link (US 3266069), as applied to claim 17 above, and further in view of McMahon (US 5588892). Not disclosed by Toshikatsu is a size . 
Claims 12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toshikatsu (JP 52-164900; cited by Applicant) in view of Frieder et al (US 2629118) and O’Link (US 3266069), as applied to claims 1 and 15 above, and further in view of Harrington et al (US 2016/0295937). Not disclosed by Toshikatsu is UV resistant material. Harrington et al teach UV resistant material (paragraph 0055). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the device of Toshikatsu with UV resistant material as taught by Harrington et al for improved durability. The combination combines known features to achieve predictable results. 
9. 	Applicant's arguments filed 10/6/21 have been fully considered but they are not persuasive. Applicant alleges that the references do not show a permanently attached lining. However, Frieder et al teach a permanently attached lining via sewing. The combination of with the Toshikatsu and Frieder et al disclosures, as set forth above, would have been obvious to provide a more secure and safe system.
Applicant has not separately argued the combination rejections, so the combinations are deemed to be proper.
10. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
11. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN AVILA whose telephone number is (571)272-6678. The examiner can normally be reached Mon-Thu 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J. Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN AVILA
Primary Examiner
Art Unit 3617